                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

SPIRIT OF ALOHA TEMPLE AND     )   CIVIL NO. 14-00535 SOM/WRP
FREDRICK R. HONIG,             )
                               )   ORDER DENYING PLAINTIFFS’
          Plaintiffs,          )   MOTION TO CERTIFY ORDER OF
                               )   APRIL 23, 2019, FOR
     vs.                       )   INTERLOCUTORY APPEAL UNDER 28
                               )   U.S.C. § 1292(b)
COUNTY OF MAUI,                )
                               )
          Defendant,           )
                               )
     and                       )
                               )
STATE OF HAWAII,               )
                               )
          Intervenor-Defendant )
______________________________ )

 ORDER DENYING PLAINTIFFS’ MOTION TO CERTIFY ORDER OF APRIL 23,
    2019, FOR INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)

I.         INTRODUCTION.

           On April 23, 2019, this court granted Intervenor-

Defendant State of Hawaii’s motion for partial summary judgment

with respect to the prior restraint claim asserted in Count V, as

well as Defendant County of Maui’s joinder therein.   The order

left for further adjudication the facial challenges asserted in

Counts I, II, IV, VI, VII, VIII, and IX against the County of

Maui.   Plaintiffs Fredrick R. Honig and Spirit of Aloha Temple

seek certification under 28 U.S.C. § 1292(b) to allow them to

file an interlocutory appeal of the order.   The court declines to

grant Plaintiffs such certification and denies the motion without

a hearing pursuant to Local Rule 7.2(d).
II.       ANALYSIS.

          Plaintiffs seek to immediately appeal this court’s

order of April 23, 2019.   The Ninth Circuit has stated that

piecemeal review of cases, except when authorized by Rule 54(b)

or 28 U.S.C. § 1292(b), is not favored.   Hartford Fire Ins. Co.

v. Herrald, 434 F.2d 638, 639 (9th Cir. 1970).    Rule 54(b) and

§ 1292(b) provide alternative bases for appeal.    James v. Price

Stern Sloan, Inc., 283 F.3d 1064, 1068 n.6 (9th Cir. 2002).

            Rule 54(b) of the Federal Rules of Civil Procedure

allows a court to enter final judgment on a claim before final

judgment is entered on all claims, stating:

          When an action presents more than one claim
          for relief--whether as a claim, counterclaim,
          crossclaim, or third-party claim--or when
          multiple parties are involved, the court may
          direct entry of a final judgment as to one or
          more, but fewer than all, claims or parties
          only if the court expressly determines that
          there is no just reason for delay.
          Otherwise, any order or other decision,
          however designated, that adjudicates fewer
          than all the claims or the rights and
          liabilities of fewer than all the parties
          does not end the action as to any of the
          claims or parties and may be revised at any
          time before the entry of a judgment
          adjudicating all the claims and all the
          parties’ rights and liabilities.

Fed. R. Civ. P. 54(b).   “Rule 54(b) applies where the district

court has entered a final judgment as to particular claims or

parties, yet that judgment is not immediately appealable because




                                 2
other issues in the case remain unresolved.”    James, 283 F.3d at

1068 n.6.

            While Rule 54(b) allows this court to certify a final

judgment for appeal with respect to a portion of a case, 28

U.S.C. § 1292(b) allows an appeal of an interlocutory order that

raises an important and unsettled question of law that advances

the termination of proceedings:

            When a district judge, in making in a civil
            action an order not otherwise appealable
            under this section, shall be of the opinion
            that such order involves a controlling
            question of law as to which there is
            substantial ground for difference of opinion
            and that an immediate appeal from the order
            may materially advance the ultimate
            termination of the litigation, he shall so
            state in writing in such order. The Court of
            Appeals which would have jurisdiction of an
            appeal of such action may thereupon, in its
            discretion, permit an appeal to be taken from
            such order, if application is made to it
            within ten days after the entry of the order:
            Provided, however, That application for an
            appeal hereunder shall not stay proceedings
            in the district court unless the district
            judge or the Court of Appeals or a judge
            thereof shall so order.

28 U.S.C. § 1292(b).    Normally, interlocutory orders are not

immediately appealable.    James, 283 F.3d at 1068 n.6.     But, “[i]n

rare circumstances, the district court may approve an immediate

appeal of such an order by certifying that the order “involves a

controlling question of law as to which there is substantial

ground for difference of opinion and that an immediate appeal



                                  3
from the order may materially advance the ultimate termination of

the litigation.”   Id.

           Plaintiffs seek to appeal this court’s order of April

23, 2019, under § 1292(b), rather than under Rule 54(b).     See ECF

No. 242.   As the parties seeking an interlocutory appeal,

Plaintiffs have the burden of demonstrating “exceptional

circumstances” justifying a departure from the basic policy of

postponing appellate review until a final judgment has issued.”

See Coopers & Lybrand, 437 U.S. 463, 475 (1978).   Because

§ 1292(b) is a departure from the normal final judgment rule, the

Ninth Circuit has stated that § 1292(b) should be construed

“narrowly.”   See James, 283 F.3d at 1068 n.6.

           Before the Ninth Circuit exercises its discretion to

permit an interlocutory appeal under § 1292(b), this court must

first certify: “(1) that there be a controlling question of law,

(2) that there be substantial grounds for difference of opinion,

and (3) that an immediate appeal may materially advance the

ultimate termination of the litigation.”   In re Cement Antitrust

Litig., 673 F.2d 1020, 1026 (9th Cir. 1981).

           Section 1292(b) is primarily intended to expedite

litigation by permitting appellate consideration of legal

questions that, if decided in favor of appellant, would end the

lawsuit.   United States v. Woodbury, 263 F.2d 784, 787 (9th Cir.

1959).   Accordingly, controlling questions of law include issues


                                 4
relating to jurisdiction or a statute of limitations, as an

appeal from the denial of dismissal based on either, if decided

differently on appeal, would terminate a case.      Id.   However, an

issue need not be dispositive of the lawsuit to be considered

controlling.   Id.   Instead, a “question of law” is controlling if

a “resolution of the issue on appeal could materially affect the

outcome of litigation in the district court.”      In re Cement

Antitrust Litigation, 673 F.2d at 1026.    The Ninth Circuit has

noted that such issues include questions of “who are necessary

and proper parties, whether a court to which a cause has been

transferred has jurisdiction, or whether state or federal law

shall be applied.”    Woodbury, 263 F.2d at 787.

          The Ninth Circuit has stated:

          To determine if a “substantial ground for
          difference of opinion” exists under
          § 1292(b), courts must examine to what extent
          the controlling law is unclear. Courts
          traditionally will find that a substantial
          ground for difference of opinion exists where
          “the circuits are in dispute on the question
          and the court of appeals of the circuit has
          not spoken on the point, if complicated
          questions arise under foreign law, or if
          novel and difficult questions of first
          impression are presented.” 3 Federal
          Procedure, Lawyers Edition § 3:212 (2010)
          (footnotes omitted). However, “just because
          a court is the first to rule on a particular
          question or just because counsel contends
          that one precedent rather than another is
          controlling does not mean there is such a
          substantial difference of opinion as will
          support an interlocutory appeal.” Id.
          (footnotes omitted).


                                  5
Crouch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010).    Put

another way,

          A substantial ground for difference of
          opinion exists where reasonable jurists might
          disagree on an issue’s resolution, not merely
          where they have already disagreed. Stated
          another way, when novel legal issues are
          presented, on which fair-minded jurists might
          reach contradictory conclusions, a novel
          issue may be certified for interlocutory
          appeal without first awaiting development of
          contradictory precedent.

Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th

Cir. 2011).

          “Section 1292(b) was intended primarily as a means of

expediting litigation by permitting appellate consideration

during the early stages of litigation of legal questions which,

if decided in favor of the appellant, would end the lawsuit.”

United States v. Woodbury, 263 F.2d 784, 787 (9th Cir. 1959).

Accordingly, “[o]ne of the principal reasons a Court of Appeals

will exercise its discretion not to grant applications under

section 1292(b) is the likelihood or probability of the appellate

court’s having to issue multiple opinions on the same or closely

related issues of law or fact in the case.”     Morrison-Knudsen Co.

v. Archer, 655 F.2d 962, 966 (9th Cir. 1981).

          In its order of April 23, 2019, this court granted

summary judgment in favor of Defendants with respect to the prior

restraint claim asserted in Count V.   The order left the

following claims for further adjudication: Count I (Violation of

                                6
Religious Land Use and Institutionalized Persons Act of 2000--

Substantial Burdens, 42 U.S.C. §2000cc(a)); Count II (Violation

of Religious Land Use and Institutionalized Persons Act of 2000--

nondiscrimination, 42 U.S.C. §2000cc(b)(2)); Count IV (Violation

of Religious Land Use and Institutionalized Persons Act of 2000--

Equal Terms, 42 U.S.C. §2000cc(b)(1)); Count VI (42 U.S.C.

§ 1983: First Amendment--Free Exercise of Religion); Count VII

(42 U.S.C. § 1983: Fourteenth Amendment--Equal Protection); Count

VIII (Hawaii Constitution Article I § 4--Free Exercise of

Religion); and Count IX (Hawaii Constitution Article I § 5--Equal

Protection of the Law).   Given the number and nature of claims

remaining in this case, Plaintiffs are not persuasive in arguing

that an appellate determination with respect to Count V will end

the lawsuit, even assuming there is a controlling question of law

with substantial grounds for differences of opinion.

           If for example, the Ninth Circuit affirms this court,

then all of the other counts will still have to be adjudicated,

leading to the possibility of a second appeal to the Ninth

Circuit.   If the Ninth Circuit reverses this court and determines

that summary judgment should have been granted in favor of

Plaintiffs with respect to Count V, Plaintiffs will still have to

address the remaining counts, again raising the possibility of

piecemeal appeals.   Although Plaintiffs indicate that a ruling in

their favor with respect to Count V would “resolve the entire


                                 7
case, as Plaintiffs would be able to use the Property for

religious purposes,” see ECF No. 242, PageID #s 5201-02, they do

not actually say that they are dismissing the remaining claims or

that they will dismiss the remaining claims if they are

successful on appeal.

          While this court recognizes that § 1292(b) does not

require a “dispositive effect on the litigation,” and instead

only requires that it “may materially advance the litigation,”

see Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th

Cir. 2011) (quotation marks and citation omitted), this court

determines that an appellate ruling with respect to Count V would

not so advance the litigation that the possibility of piecemeal

appeals is outweighed.   However the Ninth Circuit might rule with

respect to Count V, litigation appears likely with respect to the

remaining counts.   Accordingly, an interlocutory appeal with

respect to Count V would not materially advance this case for

purposes of § 1292(b).   See White v. Nix, 43 F.3d 374, 378–79

(8th Cir. 1994) (“When litigation will be conducted in

substantially the same manner regardless of our decision, the

appeal cannot be said to materially advance the ultimate

termination of the litigation.”).

          This court declines to certify its order of April 23,

2019, under § 1292(b).




                                 8
III.        CONCLUSION.

            The court denies Plaintiffs’ motion to certify its

order of April 23, 2019, as an interlocutory order appealable

under § 1292(b).

                  IT IS SO ORDERED.

                  DATED: Honolulu, Hawaii, May 16, 2019.



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




Spirit of Aloha Temple, et al. v. County of Maui, Civ. No. 14-00535
SOM/WRP;ORDER DENYING PLAINTIFFS’ MOTION TO CERTIFY ORDER OF APRIL 23, 2019,
FOR INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)




                                      9
